Citation Nr: 1734162	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-30 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $38,198.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to November 1965 and from November 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2013 by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2011 and multiple other communications, the Veteran notified VA that he had received an inheritance that exceeded the income limits to qualify for nonservice-connected pension.  

2.  In a January 2012 communication, the Veteran also informed VA that he was in receipt of Social Security Administration (SSA) benefits and that his income exceeded nonservice-connected pension limits.  

3.  In February 2013, VA terminated the nonservice-connected pension, retroactive to October 1, 2010.

4.  In September 2013, the COWC denied the Veteran's request for a waiver, finding that doing so would result in an unfair financial gain to the Veteran, finding that repayment of the debt would not cause financial hardship.  

5.  There has been no fraud, misrepresentation, or bad faith on the part of the Veteran.  

6. The Veteran's assets and income, with consideration of the cost of life's basic necessities, would be sufficient to permit collection of the debt and would not result in undue financial hardship. 


CONCLUSION OF LAW

Waiver of the recovery of the overpayment of VA benefits in the amount of $38,198 is denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not disputed the validity of the debt, but has claimed that repayment should be waived as the debt had not been created through his fault and he had acted in good faith.  He contends that the date of termination should be the date of last payment due to administrative error on the part of VA.

The record is clear that the Veteran informed VA in a timely manner in September 2010, per his February 2011 communication, and in subsequent other communications that he had received an inheritance and that his income now exceeded nonservice-connected pension income limits.  He requested that the payments be terminated.  He subsequently provided numerous additional requests for termination of benefits, until his January 2012 report of SSA benefits. 

In November 2011, the RO informed the Veteran that his nonservice-connected pension benefits would stop, due to his receipt of an inheritance in excess of $750,000, beginning September 17, 2010.  However, the RO did not terminate the Veteran's benefits until February 2013, and made the termination retroactive to October 1, 2010.  

In a March 2013 letter, the VA Debt Management Center informed the Veteran that he had been paid $38,198 more than he had been entitled to in VA benefits.  

Even if the debt is deemed valid and properly created, the debtor still has the right to request waiver of collection of the debt.  Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived, if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination that must be reviewed by the Board on a de novo basis.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

In September 2013, the COWC denied the Veteran's request for a waiver, finding that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of indebtedness that would preclude waiver of recovery.  However, it also determined that waiving the Veteran's overpayment would result in an unfair financial gain to the Veteran.  It further found that he would not suffer from financial hardship in repaying the debt.  

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997). 

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against any VA fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

(5) Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965.

In addressing the question of whether waiver of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was predominantly at fault in the creation of the debt.  In this case, he was not. 

Having established that fault lies with VA, the Board must weigh his liability against that of VA.  38 C.F.R. § 1.965(a)(2).  The Board observes that VA did not act promptly once it became aware of the overpayment.  However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the Veteran undue financial hardship. 

Here, the Veteran has not provided any of the requested information regarding financial hardship.  However, as noted above, the Veteran stopped being eligible for nonservice-connected pension following his receipt of an inheritance of $750,000 and is also in receipt of SSA benefits.  Also, as pointed out by the RO, the Veteran has shown actual knowledge that he should not have continued to receive nonservice-connected pension benefits, and did not have to cash in such payments or spend such payments, such that he could have put the money aside so that he could repay it.  There is no evidence of record that he would have financial hardship to repay the benefits.

In March 2013, the Veteran cited 38 C.F.R. §§ 3.105 and 3.500(A)(2) to argue that date of termination should be the date of last payment due to administrative error.  However, 38 C.F.R. § 3.105(h), for revision of decisions, makes clear that for reductions warranted by reason of information received concerning income, the award will be reduced or discontinued effective as specified under the provisions of 38 C.F.R. § 3.500.  

38 C.F.R. § 3.500, in turn, references 38 U.S.C.A. § 5112 and is not supportive of the Veteran's claim.  Specifically, as further explained in 38 U.S.C.A. § 5112(b)(4)(A), the effective date of a reduction or discontinuance of pension by reason of change of income shall be "last day of the month in which the change occurred."  Here the RO did effectuate the date of termination as the month following the receipt of the inheritance - October 1, 2010.  

Another consideration is the question of unjust enrichment - whether failure to make restitution would result in unfair gain to the debtor.  Here, the record is clear and undebated that following the Veteran's receipt of an inheritance he no longer qualified for nonservice-connected pension.  Even without the inheritance, he likely would not qualify for such benefits once he started receiving SSA benefits.  Furthermore, he clearly had knowledge that he was receiving money that he was not qualified to receive.  As noted by the RO, he did not have to cash in his checks or spend the funds when he knew he should not be receiving them.  He has also not provided any kind of evidence to show that he would undergo financial hardship to repay the money he incorrectly received.  Though he is not at fault in the creation of the debt, he would be unjustly enriched if he were allowed to not repay such funds.  

The Board thus finds that waiver of recovery of the $38,198 overpayment of VA compensation benefits is not warranted.


ORDER

Waiver of recovery of an overpayment of $38,198 in VA nonservice-connected pension benefits is denied.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


